Citation Nr: 0331406	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection hearing loss. 

2.  Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September1996 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 from the Department of 
Veterans Affairs (VA) regional office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  Hearing loss was shown in service; the evidence submitted 
in support of the claim does not establish a current 
disability of hearing loss.

3.  A right shoulder disability was not present during active 
service and it has not been shown by competent evidence that 
the veteran has a right shoulder disability that is related 
to service.


CONCLUSIONS OF LAW

1.  Disability due to hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.309 (2003).

2.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background


Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of 
rating decisions dated in August 2000 and February 2002 and 
the May 2002 Statement of the Case, the RO provided the 
veteran with the applicable law and regulations and gave 
notice as to the evidence generally needed to substantiate 
his claim.  The RO sent a letter to the veteran dated in 
November 2001 that advised him of what the responsibilities 
of the VA and the veteran are in developing the record.  See  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In regard 
to the letter, the RO directed the veteran to send in any 
additional information or evidence in support of his claim 
within 60 days.  The RO also informed the veteran that if 
anything was received within one year and entitlement was 
established, the entitlement might be from the date of the 
claim.  The Board notes that close to two years have 
transpired since the veteran received the letter.  In light 
of the passage of time since the veteran received the letter 
and the advisements, which clearly explained the significance 
of one year's time, the  Board finds the VA has complied with 
the Federal Court's decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003).  

The veteran has not identified any additional evidence that 
has not been associated with the record.  Review of the 
record does not suggest the existence of any outstanding 
Federal government record or any other records that could 
substantiate the veteran's claim.  The veteran has been 
afforded two examinations.  Based on the foregoing, the Board 
finds that, in the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2003).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

"Disability" means a current disability shown by competent 
medical evidence to presently exist at the time of the award 
of service connection. Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.   
Hensley at 159.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2003).

Service medical records show the veteran underwent an 
enlistment physical examination in May 1996, which showed he 
had normal upper extremities.  An audiometer showed the 
following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
0
0
LEFT
20
5
10
15
15

The veteran's hearing was tested again in November 1997 with 
the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
10
LEFT
5
0
0
0
5

The veteran's hearing was re-evaluated in November 1998.  The 
results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
20
10
10
25
20
LEFT
15
20
20
25
20

In August 1999, the veteran was found to have positive STS 
(significant threshold shift).  Hearing was reevaluated with 
the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
10
10
10
LEFT
20
25
25
30
30

The veteran underwent an separation physical examination in 
June 2000.  He indicated that he had recurring and continuous 
pain in his right shoulder while on active duty, but had not 
sought medical care.  He also reported that his right 
shoulder pops and he had hearing loss.  Physical examination 
showed upper extremities were normal.  The audiometer showed 
the following results:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
20
LEFT
0
0
0
5
30

Post-service, the veteran underwent an authorized 
audiological evaluation in July 2000.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
15
15
LEFT
5
0
5
10
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.

The veteran underwent a VA compensation and pension physical 
examination (C&P exam) in August 2000.  Medical history 
revealed the veteran had a hearing evaluation recently and 
was told that he had hearing loss in  his left ear.  He 
reported he could not sense the loss himself.  The examiner 
noted a hearing evaluation was performed in July at VA, but 
the results were unavailable to him at that time.  The 
veteran reported getting a popping noise in his right 
shoulder on occasion.  He denied any dislocation of the right 
shoulder.  Physical examination of the external anatomy, 
external canal, and middle canal of the ears was normal 
bilaterally.  Examination of the tympanic membrane and 
mastoid processes was also normal.  The examination of the 
right shoulder revealed forward flexion and abduction of the 
right shoulder were 0 to 180 degrees.  External and internal 
rotation of the right shoulder was 0 to 90 degrees without 
tenderness.  

 The overall diagnostic impression without results of the 
July hearing test unavailable was hearing loss in the left 
ear; examination of the ears was normal and the veteran could 
hear normal conversational tones.  The veteran occasionally 
gets right shoulder popping noise with normal examination of 
the right shoulder.  The examiner was unable to ascribe a 
physical entity to the etiology of the popping.

VA outpatient records show a MRI (magnetic resonance imaging) 
was done of the right shoulder in January 2002. Clinical 
history reflected painful pops and possible dislocation.  The 
MRI interpretation indicated an unremarkable right shoulder.  
An audiological evaluation was done in June 2002, 
demonstrating the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
No data
15
LEFT
15
15
15
No data
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  Inter-
test consistency was considered good.  The comments indicated 
a history of working on a mortar system with the right ear by 
the tube.  No hearing protection was used.  The veteran also 
worked around tanks, trucks, and weaponry.  He reported 
having trouble focusing with a number of conversations and 
trouble with localization.

The veteran underwent a VA C&P exam in January 2003.  Medical 
history indicated direct exposure to mortar fire throughout 
his four years in service.  Current complaints included loud  
cricket-like tinnitus that occasionally turns to a hum.  He 
denied any aural fullness or otalgia.  He denied otorrhea or 
rhinorrhea.  He had no nasal congestion, odynophagia, 
dysphagia, or weight loss.  Physical examination revealed 
bilateral external auditory canals were very clear from wax.  
Tympanic membranes were mobile to pneumotoscopy and without 
scarring or evidence of effusion.  The examiner reviewed 
audiograms completed in January and June 2002.  The 
diagnostic impression was high-frequency borderline hearing 
loss with 25 decibels bilaterally and some discrimination 
loss in the left greater than the right.  "Persistent, very 
annoying tinnitus" was also noted.




II. Analysis

The criteria for disability due to impaired hearing may be 
met in either of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test are less than 94%.  
38 C.F.R. § 3.385 (2003).  The Board notes that the results 
of all audiometric examinations conducted while the veteran 
was in service fail to meet the criteria in 38 C.F.R. 
§ 3.385.  The Board further notes that the results of the 
July 2000 VA audiometric examination and June 2002 
audiological evaluation fail to meet the criteria.  All 
speech discrimination scores exceed the 94 percent cutoff.  
None of the puretone thresholds are 40 decibels or greater.  
Finally, the veteran never had at least three puretone 
thresholds of 26 decibels or more during a single evaluation.  
The current diagnosis of high-frequency borderline hearing 
loss with 25 decibels bilaterally and some discrimination 
loss does not establish a service-connected disability.  

Review of the record fails to show a definitive diagnosis of 
a right shoulder disability.  Accordingly, service connection 
for a right shoulder disability is not warranted.  As noted 
above, under the basic statutory framework and the case law, 
it is clear that a fundamental element for the establishment 
of service connection is competent evidence of current 
"disability." Degmetich.  Under these criteria, neither the 
veteran's reported symptoms of pain and "popping" are a 
"disability" for VA compensation benefit purposes, nor is 
the veteran's evident hearing loss.  In this circumstance 
where the clear weight of the most probative evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107.




ORDER

Service connection hearing loss is denied. 

Service connection for right shoulder disability is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

